DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 4/21/2021. 

Claim Analysis
Summary of claim 1:

A fragrance composition comprising 

from about 0.10 wt% to about 15.00 wt%, based on the weight of the fragrance composition, of an accord, wherein the accord comprises: 

(i) from about 90.00 wt% to about 100 wt%, based on the weight of the accord, of a 5mixture of dihydromyrcene and at least one other compound selected from the group consisting of peppermint cyclohexanone, menthol, isopulegol, pulegol, menthyl acetate, and combinations thereof.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/236,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the fragrance composition of the instant claim that is encapsulated overlaps in scope with the encapsulated fragrance composition of the co-pending application.


Allowable Subject Matter
5.	Claims 1-13 and 15-20 are allowable. Upon overcoming the double patenting rejection above, claim 14 is allowable. 
6. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Traynor et al. (US PG Pub 2017/0216164 A1) as listed on the IDS dated 4/22/2021.
	Traynor et al. teach compositions comprising one or more encapsulates, wherein the composition comprises plant oils derived from dihydromyrcene and menthol, among others (claim 14, [0038]) and wherein the composition comprises about 0.25 wt% to about 8% of one or more fragrances [0207].
	Traynor et al. do not teach or fairly suggest the claimed fragrance composition, wherein the fragrance composition comprises, in particular, the claimed accord comprising from about 90 wt% to about 100 wt% based on the weight of the accord, of a mixture particularly of dihydromyrcene and at least one other compound selected from the group consisting of peppermint cyclohexanone, menthol, isopulegol, pulegol, menthyl acetate and combinations thereof. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763